Case 2:19-cv-01489-RSM Document 11 Filed 10/15/19 Page 1of1

eT FLED ENTERED
wa LODGED peeve

CT 15 2019
cLerk 'S FtHET cour

By WESTERN DISTRICT OF WASHINGTON
DEPUI:

   

ge oto RNS
King Abdul Mumin
Of The Kingdom Of Morocco

NOTICE OF DISHONOR OF CHECK/PROMISSORY NOTE

Accheck drawn by you and made payable by you to UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON in the amount of $400.00 has not been
accepted for payment by UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF WASHINGTON-Joe Whitely in finance department, which is the drawee bank
designated on your check. This check is dated 10/3/2019, and it is numbered, No. 19-CV-
01489.

You are CAUTIONED that unless you pay the amount of this check within fifteen days after
the date this letter is postmarked, you may very well have to pay the following additional
amounts:

(1) Costs of collecting the amount of the check, including an attorney's fee which will be set
by the court:

(2) Interest on the amount of the check which shall accrue at the rate of twelve percent per
annum from the date of dishonor; and

(3) Three hundred dollars or three times the face amount of the check, whichever is less, by
award of the court.

You are also CAUTIONED that law enforcement agencies may be provided with a copy of this
notice of dishonor and the check drawn by you for the possibility of proceeding with criminal
charges if you do not pay the amount of this check within fifteen days after the date this letter
is postmarked.

You are advised to make your payment to UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON at the following address: 700 Stewart Street,
Seattle, Washington 98101.

ve
Maye Y

Joseph Stanley Pigott
604 So. 162" St.
Burien, Wa. 98148
Date: 10/10/2019

 

 
